Leary v Dutchess Apt. Assoc., LLC (2015 NY Slip Op 03504)





Leary v Dutchess Apt. Assoc., LLC


2015 NY Slip Op 03504


Decided on April 29, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2014-07570
 (Index No. 5534/12)

[*1]Donald Leary, et al., appellants, 
vDutchess Apartment Associates, LLC, et al., respondents.


Sobo & Sobo, LLP, Middletown, N.Y. (Edward J. Barbour of counsel), for appellants.
Thomas M. Bona, P.C., White Plains, N.Y. (Michael A. Flake of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Sproat, J.), dated June 2, 2014, which granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed with costs.
"A defendant moving for summary judgment in a slip-and-fall case has the initial burden of making a prima facie showing that it neither created the hazardous condition nor had actual or constructive notice of its existence for a sufficient length of time to discover and remedy it" (Petersel v Good Samaritan Hosp. of Suffern, N.Y., 99 AD3d 880, 880; see Gordon v American Museum of Natural History, 67 NY2d 836, 837; Halpern v Costco Warehouse/Costco Wholesale, 95 AD3d 828, 828; Kokin v Key Food Supermarket, Inc., 90 AD3d 850; Arzola v Boston Props. Ltd. Partnership, 63 AD3d 655). Here, the defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that they did not create the allegedly dangerous condition and that it did not exist for a sufficient length of time for them to remedy it. In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint (see Rallo v Man-Dell Food Stores, Inc., 117 AD3d 705; see also, Ramsey v Mt. Vernon Bd. of Educ., 32 AD3d 1007).
RIVERA, J.P., SGROI, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court